Case 6:20-cv-00023-NKM-RSB Document 41 Filed 09/09/20 Page 1 of 3 Pageid#: 393




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Lynchburg Division

 STUDENT A, STUDENT B, STUDENT              )
 C, and STUDENT D, individually and on      )
 behalf of all others similarly,            )
                                            )
                      Plaintiffs,           )
                                            )
             v.                             )    Case No. 6:20-cv-00023-NKM
                                            )
 LIBERTY UNIVERSITY, INC., d/b/a/           )
 LIBERTY UNIVERSITY,                        )
                                            )
                      Defendant.            )


          PLAINTIFFS’ SECOND NOTICE OF SUPPLEMENTAL AUTHORITY
                REGARDING DEFENDANT’S MOTION TO DISMISS

        COME NOW the Plaintiffs, by counsel, and submit McDermott v. The Ohio State

 University, Case No. 2020-00286JD, 2020 WL 5239892, at *1 (Ohio Ct.Cl. Aug. 24, 2020),

 attached hereto as Exhibit 1, as supplemental authority in relation to Defendant’s Motion to

 Dismiss (Dkt. No. 23). The McDermott Plaintiff sued the Ohio State University for breach of

 contract and unjust enrichment due to the University’s refusal to give pro-rated refunds of

 two fees as part of its response to the COVID-19 pandemic. Defendant's partial motion to

 dismiss both claims, and for a more definite statement, was denied in its entirety for

 reasons that make dismissal of Plaintiffs’ First Amended Class Action Complaint

 inappropriate in this case as well. Plaintiffs respectfully suggest that this decision supports

 their position, especially as to Liberty’s request for dismissal of Count I (breach of

 contract) and Count II (unjust enrichment).
Case 6:20-cv-00023-NKM-RSB Document 41 Filed 09/09/20 Page 2 of 3 Pageid#: 394




 Dated: September 9, 2020           Respectfully submitted,

                                    STUDENT A, STUDENT B, STUDENT C,
                                    AND STUDENT D

                                    By: /s/ Adam J. Levitt
                                    Adam J. Levitt*
                                    Amy E. Keller*
                                    Laura E. Reasons*
                                    DICELLO LEVITT GUTZLER LLC
                                    Ten North Dearborn Street, Sixth Floor
                                    Chicago, Illinois 60602
                                    Tel.: 312-214-7900
                                    alevitt@dicellolevitt.com
                                    akeller@dicellolevitt.com
                                    lreasons@dicellolevitt.com
                                    Matthew S. Miller*
                                    MATTHEW S. MILLER LLC
                                    77 West Wacker Drive, Suite 4500
                                    Chicago, Illinois 60601
                                    Tel.: 312-741-1085
                                    mmiller@msmillerlaw.com

                                    E. Kyle McNew (VSB No. 73210)
                                    J. Gregory Webb (VSB No. 38157)
                                    Lisa S. Brook (VSB No. 35661)
                                    MICHIEHAMLETT
                                    310 4th Street, NE
                                    Charlottesville, Virginia 22902
                                    Tel.: 434-951-7231
                                    kmcnew@michiehamlett.com
                                    gwebb@michiehamlett.com
                                    lbrook@michiehamlett.com

                                    Counsel for Plaintiffs and the Class

                                    * Admitted Pro Hac Vice




                                       2
Case 6:20-cv-00023-NKM-RSB Document 41 Filed 09/09/20 Page 3 of 3 Pageid#: 395




                                 CERTIFICATE OF SERVICE

        I certify that on September 9, 2020, I will electronically file the foregoing with the Clerk
 of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to the
 following:
                                              Turner A. Broughton (VSB No. 42627)
                                              Harold E. Johnson (VSB No. 65591)
                                              Amanda H. Bird (VSB No. 92110)
                                              WILLIAMS MULLEN
                                              200 South 10th Street, Suite 1600
                                              Richmond, Virginia 23218
                                              Tel.: 804-420-6000
                                              tbroughton@williamsmullen.com
                                              hjohnson@williamsmullen.com

                                              Benjamin G. Chew (VSB No. 29113)
                                              Michael Bowe (pro hac vice anticipated)
                                              Michael Winograd*
                                              Jessica N. Meyers*
                                              BROWN RUDNICK LLP
                                              7 Times Square
                                              New York, New York 10036
                                              Tel.: 212-209-4800
                                              bchew@brownrudnick.com
                                              mbowe@brownrudnick.com
                                              mwinograd@brownrudnick.com
                                              jmeyers@brownrudnick.com


                                                             /s/ Adam J. Levitt
                                                             Adam J. Levitt




                                                 3
